United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3737
                        ___________________________

              Dominga Miranda Lorenzo; Tomasa Ciprian Miranda

                            lllllllllllllllllllllPetitioners

                                          v.

                                  William P. Barr

                           lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                          Submitted: September 3, 2019
                           Filed: September 10, 2019
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Guatemalan citizen Dominga Miranda Lorenzo, individually and on behalf of
her minor daughter Tomasa Ciprian Miranda, petitions for review of an order of the
Board of Immigration Appeals, which dismissed her appeal from the decision of an
immigration judge (IJ) denying her request for asylum.1 Having jurisdiction under
8 U.S.C. § 1252, this court denies the petition.

       This court concludes that substantial evidence supports the agency’s
determination that Miranda Lorenzo was not entitled to asylum. She did not show
that she was unable or unwilling to return to Guatemala due to persecution, or a well-
founded fear of future persecution, on account of a protected ground. See
Mayorga-Rosa v. Sessions, 888 F.3d 379, 381-82 (8th Cir. 2018) (asylum
requirements); Malonga v. Mukasey, 546 F.3d 546, 550 (8th Cir. 2008) (questions of
immigration law are reviewed de novo; factual findings will not be reversed unless
petitioner shows evidence is so compelling that no reasonable fact-finder could fail
to find in petitioner’s favor); see also Sholla v. Gonzales, 492 F.3d 946, 951 (8th Cir.
2007) (persecution is an extreme concept involving the threat of death, or the threat
or infliction of torture or injury to one’s person or liberty). Miranda Lorenzo’s
argument concerning economic persecution is not properly before this court. See
Barillas-Mendez v. Lynch, 790 F.3d 787, 790 (8th Cir. 2015) (where petitioner never
argued to agency that alleged economic deprivation constituted persecution alone or
in combination with other harms, concluding issue was unexhausted).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
       The IJ’s denial of withholding of removal and relief under the Convention
Against Torture is not before this panel. See Chay-Velasquez v. Ashcroft, 367 F.3d
751, 756 (8th Cir. 2004) (claim not raised in opening brief is waived). Because
Tomasa Miranda’s application is derivative of Miranda Lorenzo’s application, see 8
U.S.C. § 1158(b)(3)(A), all subsequent references are to Miranda Lorenzo.

                                          -2-